Exhibit 10.38
Seagate Technology public limited company
2012 Equity Incentive Plan
Restricted Share Unit Agreement
(Outside Directors)


1.Grant of Restricted Share Units. Seagate Technology public limited company, a
public company incorporated under the laws of the Republic of Ireland with
limited liability (the “Company”), hereby grants to you (the Participant named
in Section 2 below) the number of Restricted Share Units set forth in Section 2
below subject to the terms and conditions of the Seagate Technology public
limited company 2012 Equity Incentive Plan, as may be amended from time to time
and including any exhibits thereto (the “Plan”) and this Restricted Share Unit
Agreement, including any exhibits hereto (the “Agreement”) (collectively, the
“Award”). In the event of a conflict between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall govern. Unless otherwise defined
in this Agreement, any capitalized term used in this Agreement shall have
the meaning assigned to such term in the Plan.
2.Award Terms. Subject to further detail included in this Agreement, the key
terms related to the Award are as follows:



Participant:Global ID Number:Date of Grant:Grant Number:Number of Restricted
Share Units

Vesting Schedule. Subject to the terms of the Agreement, including but not
limited to Section 3 hereof, and your Continuous Service on the Board, the Award
shall vest in full on the earlier of: (i) the first anniversary of the Date of
Grant and (ii) one day prior to the next election of Directors following the
Date of Grant.
3.Vesting and Settlement.
(a)Subject to Sections 3(b), 3(c) and 3(d) below, the Restricted Share Units
will vest as provided in Section 2 above.
(b)In the event of your termination of Continuous Service on account of your
death or Disability, the Restricted Share Units shall vest in full as of the
date of such termination.
(c)In the event of a Change of Control, the Restricted Share Units shall vest
immediately prior to the consummation of the Change of Control, so long as your
termination of Continuous Service has not previously occurred.
(d)In the event of your termination of Continuous Service for any other reason,
you shall forfeit any and all Restricted Share Units that have not vested as of
the date of such termination.


        1 August 2020

--------------------------------------------------------------------------------

Exhibit 10.38
(e)Upon the vesting of any Restricted Share Units, as promptly as is reasonably
practicable (but in any event no later than March 15 of the calendar year
following the calendar year of vesting), Shares (which shall be fully paid up at
the Date of Grant) shall be issued to you, and the Company shall deliver to you
appropriate documentation evidencing the number of Shares issued in settlement
of such vested Restricted Share Units. However, the settlement of the Restricted
Share Units shall be conditioned upon your making adequate provision for
Tax-Related Items, as discussed in Section 7 below.
4.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from such registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon vesting of the
Restricted Share Units prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign law or
under rulings or regulations of the U.S. Securities and Exchange Commission or
of any other governmental regulatory body, or prior to the obtaining of any
approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval the Company
shall, in its absolute discretion, deem necessary or advisable.
5.Shareholder Rights. You shall not be, nor have any of the rights or privileges
of, a shareholder of the Company in respect of the Shares subject to the
Restricted Share Units unless and until such Shares have been issued by the
Company to you. No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Article 12 of the Plan.
6.Transferability. The Restricted Share Units may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by you other than
by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.
7.Responsibility for Taxes.
(a)Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payment on account or other tax-related items related to
your participation in the Plan and legally applicable to you (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount, if any, withheld
by the Company. You further acknowledge that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting or settlement of the Restricted Share Units, the issuance of
Shares, the subsequent sale of Shares acquired pursuant to such issuance and the
receipt of any dividends; and (ii) does not commit to and is under no obligation
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction (or have become subject to Tax-Related Items in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable), you acknowledge


        2 August 2020

--------------------------------------------------------------------------------

Exhibit 10.38
that the Company may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.
(b)Your acceptance of this Agreement constitutes your instruction and
authorization to the Company to withhold Shares otherwise deliverable upon
vesting of the Award having a Fair Market Value on the date of vesting equal to
the amount sufficient to satisfy the Tax-Related Items. Shares will be delivered
as soon as administratively practicable following the vesting date and the
calculation of applicable withholding taxes.
(c)To avoid negative accounting treatment, the Company will withhold or account
for Tax-Related Items by calculating the actual taxes due at vesting before
delivering the net number of Shares to you. Any fractional shares required to be
withheld will be rounded up to the nearest Share.
(d)Finally, you agree to pay the Company any amount of Tax-Related Items that
the Company may be required to withhold as a result of your participation in the
Plan or the vesting and settlement of the Restricted Share Units that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares unless and until you
have complied with your obligations related to the Tax-Related Items described
in this Section 7.
8.Nature of the Award. In accepting the Award, you acknowledge, understand and
agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be amended, suspended or terminated by the Company at any
time;
(b)the Award is exceptional, voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Share Units,
or benefits in lieu of Restricted Share Units, even if Restricted Share Units
have been awarded repeatedly in the past;
(c)all decisions with respect to future Restricted Share Unit awards, if any,
will be at the sole discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)your participation in the Plan shall not create any right to continue to
serve the Company in the capacity in effect at the Date of Grant and will not
affect the right of the Company to terminate your service as a Director pursuant
to the Constitution of the Company and any applicable provisions of the laws of
the Republic of Ireland;
(f)because you are not an employee of the Company, the Award will not be
interpreted to form or amend an employment or service contract or relationship
with the Company or any Affiliate;
(g)the future value of the underlying Shares is unknown and cannot be predicted
with certainty; and


        3 August 2020

--------------------------------------------------------------------------------

Exhibit 10.38
(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of your Continuous Service
and in consideration of the Award to which you are otherwise not entitled, you
irrevocably agree never to institute any claim against the Company, waive your
ability, if any, to bring any such claim, and release the Company from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, you shall be
deemed irrevocably to have agreed not to pursue such claim and agree to execute
any and all documents necessary to request dismissal or withdrawal of such
claims.
(i) The Company shall not be liable for any foreign exchange rate fluctuation
between your local currency and the United States Dollar that may affect the
value of this Award or of any amounts due to you pursuant to the issuance of
Shares upon settlement of this Award or the subsequent sale of such Shares.
9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
10.Data Privacy.
(a)You are hereby notified of the collection, use and transfer outside of the
European Economic Area, in electronic or other form, of your Data (defined
below) by and among, as applicable, the Company and certain of its Affiliates
for the exclusive and legitimate purpose of implementing, administering and
managing your participation in the Plan.


(b)You understand that the Company and its Affiliates hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all entitlement to Shares awarded,
canceled, vested, unvested or outstanding in your favor (“Data”), for the
purpose of implementing, administering and managing the Plan.


(c)You understand that providing the Company with this Data is necessary for the
performance of this Agreement and that your refusal to provide the Data would
make it impossible for the Company to perform its contractual obligations and
may affect your ability to participate in the Plan. Your Data shall be
accessible within the Company only by the persons specifically charged with Data
processing operations and by the persons that need to access the Data because of
their duties and position in relation to the performance of this Agreement.


(d)The Company will use your Data only as long as is necessary to implement,
administer and manage your participation in the Plan or as required to comply
with legal or regulatory obligations, including under tax and securities laws.
When the


        4 August 2020

--------------------------------------------------------------------------------

Exhibit 10.38
Company no longer needs your Data, it will remove it from its systems. If the
Company keeps Data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be relevant laws or regulations.
You have a number of rights under data privacy laws in your country. Depending
on where you are based, your rights may include the right to (i) request access
or copies of Data the Company processes, (ii) rectification of incorrect Data,
(iii) deletion of Data, (iv) restrictions on processing, (v) portability of
Data, (vi) to lodge complaints with competent authorities in your country,
and/or (vii) a list with the names and addresses of any potential recipients of
your Data. To receive clarification regarding your rights or to exercise your
rights please contact the Company at Attn: Data Protection Officer,
data.protection.officer@seagate.com.


(e)Further, you understand that the Company will transfer Data to E*TRADE
Corporate Financial Services, Inc. and E*TRADE Securities LLC (collectively,
“E*TRADE”), and/or such other third parties as may be selected by the Company,
which are assisting the Company with the implementation, administration and
management of the Plan. The Company may select a different service provider or
additional service providers and share Data with such other provider(s) serving
in a similar manner. You may be asked to agree on separate terms and data
processing practices with the service provider, with such agreement being a
condition of the ability to participate in the Plan.


(f)E*TRADE is based in the United States. Your country or jurisdiction may have
different data privacy laws and protections than the United States. If you are
outside of the United States, you should note that your country has enacted data
privacy laws that are different from the United States. For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program, which is open to companies subject to Federal Trade
Commission jurisdiction. The Company does not participate in the EU-U.S. Privacy
Shield program with respect to employee data. By participating in the Plan, you
agree to the transfer of your Data to E*TRADE for the exclusive purpose of
administering your participation in the Plan. The Company's legal basis, where
required, for the transfer of Data to E*TRADE is your consent.


(g)Finally, you may choose to opt out of allowing the Company to share your Data
with E*TRADE and others as described above, although execution of such choice
may mean the Company cannot grant awards under the Plan to you. For questions
about this choice or to make this choice, you should contact Equity
Administration at stockadmin@seagate.com
11.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or request that you consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
online or electronic system established and maintained by the Company or any
third party designated by the Company.
12.Notices. Any notices provided for in your Award or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid,


        5 August 2020

--------------------------------------------------------------------------------

Exhibit 10.38
addressed to you at the last address you provided to the Company. Any such
notices from the Company to you may also be delivered to you at the last email
address you provided to the Company.
13.Choice of Law and Venue. The Award is governed by, and subject to, the laws
of the State of California, without regard to such state’s conflicts of law
rules, as provided in the Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award is made and/or to be performed.
14.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Award and the Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with applicable laws with regard to the acquisition, issuance or sale of the
Shares or facilitate the administration of the Plan, and to require you to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
15.Amendments. The Committee at any time, and from time to time, may amend the
terms of the Award; provided, however, that the rights under any Award shall not
be materially impaired by any such amendment unless (a) the Company requests
your consent and (b) you consent in writing.
16.Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
17.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
18.Acknowledgements. By indicating acceptance of the Award through the Company’s
online acceptance procedure, you acknowledge that: (a) you have received, and
understand and agree to the terms of, this Agreement and the Plan (including any
exhibits to each document), (b) you accept the Award on the terms and conditions
set forth in this Agreement and the Plan (including any exhibits to each
document), and (c) this Agreement and the Plan (including any exhibits to each
document) set forth the entire understanding between you and the Company
regarding the rights to acquire the Shares subject to this Award and supersede
all prior oral and written agreements with respect thereto.
Seagate Technology plc    Participant:


By:_________________________  _______________________________     [NAME]


        6 August 2020

--------------------------------------------------------------------------------

Exhibit 10.38
Title: Chief Executive Officer  Date: __________________________


        7 August 2020